I agree with my associates that the judgment in this case should be reversed and the cause remanded because of the improper argument of attorneys for appellees set out in the opinion of Justice LANE, but I am not in accord with the holding in that opinion that the ruling of the trial court on the objection of appellant to the introduction in evidence as "an admission of negligence," of that portion of appellant's answer set out in the opinion was not error.
It seems clear to me that this ruling of the trial court was erroneous, and cannot be sustained on the ground stated in Justice LANE'S opinion. If this had been the only erroneous ruling presented by appellant, and the evidence on the question of negligence had not been so sharply conflicting, it may be such error could have been held harmless, but upon this record it cannot be so held.
I am further of opinion that the refusal of the court, in instructing the jury upon the question of proximate cause, to define the term "might reasonably have been anticipated" by adding thereto the words "in the exercise of ordinary care," was error which might of itself have been sufficient to require a reversal of the judgment.
These observations are probably unnecessary, since I agree that the motion for rehearing was properly granted and the judgment reversed, but I feel constrained to dissent from what seems to me to be erroneous conclusions of law expressed in the majority opinion.